IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : NO. 902
                                         :
APPOINTMENT TO CONTINUING                : SUPREME COURT RULES DOCKET
JUDICIAL EDUCATION BOARD OF              :
JUDGES                                   :
                                         :


                                         ORDER

PER CURIAM

         AND NOW, this 18th day of January, 2022, the Honorable Alice Beck Dubow,

Philadelphia, is hereby appointed to the Continuing Judicial Education Board of Judges

for a term expiring December 31, 2024.